DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Leary et al., US 4,342,613 (hereafter O’Leary).

Regarding claim 1, O’Leary, Fig. 1 and col. 3, lines 10-27, discloses a lamination apparatus that further includes a first coating unit (support roll 12 and coating roll 14 a second coating unit (support roll 20 and coating roll 22 (coating roll B) combination).  
The claim 1 language that the first coating unit applies, as a coating liquid, one of a main agent and a curing agent of a two-component curable adhesive to a first web and that the second coating unit  applies, as a coating liquid, the other one of the main agent and the curing agent of the two-component curable adhesive to a second web, the other one being the one not applied to the first web, this language is directed to processing steps directed to material being worked upon that does not further limit the structure of the apparatus claim.  In order to advance prosecution, on the merits, see the example at col. 2, line 60 to col. 3, line 27 that discloses the application of two different coatings, components A and B, both in liquid form on sheets (A and B) (i.e., webs) to be bonded (see the liquid viscosity ranges identified in col.3, lines 1-6), the components A and B being first and second components of a curable adhesive.  Thus, O’Leary teaches apparatus capable of performing a liquid coating process of a two-component curable adhesive, the components separately applied to separate webs.
O’Leary discloses a bonding unit at Fig. 1, in the form of a pair of nip rolls 24, O’Leary disclosing an adhesive bond is formed between components A and B after passing of the components (located on respective sheets or webs A and B) through the nip rolls 24 (col. 3, lines 37-50).  The recitation of: that bonds a coating liquid-applied surface of the first web and a coating liquid-applied surface of the second web together is process language directed to material being worked upon that does not further limit the structure of the apparatus claim.  In order to advance prosecution, on the merits, 
Regarding the claim limitation of wherein the second coating unit is a gravure coating machine, O’Leary teaches each of its coating rolls 14 and 22 are gravure rolls at col. 3, lines 28-34. 
Regarding the claim limitation that the gravure coating machine can be set in a range of 80 to 100 m/min, this recitation is directed to an intended or desired manner of operating the claimed apparatus.  O’Leary discloses controlling speeds of both of its webs at col. 4, lines 9-16, thus teaching an apparatus capable of performing at a range of speeds.  Although O’Leary does not explicitly teach operating at the recited speed range, a recitation with respect to the manner in which an apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations recited in the claim. MPEP 2114.II.  In this instance, because O’Leary discloses all of the structural limitations recited in the claim, the intended manner of operation recited in the claim does not differentiate the apparatus claim from the prior art.

Claim 2 is directed solely to material being worked upon that does not further limit the apparatus claim.  In order to advance prosecution, O’Leary discloses a 1:1 ratio at col.3, lines 23-27. A specific example in the prior art which is within a claimed range anticipates the range. MPEP 2131.03.

claim 4, both coating rolls 14 and 22 are “roll coaters” (see Fig. 1 and col. 3, lines 10-16).

Regarding claim 5, the recitation that the second coating unit applies the coating liquid in such a manner that a coating amount of the coating liquid in a central section in a coating width direction is larger than a coating amount of the coating liquid in both end sections in the coating width direction is process language that does not further limit the apparatus claim. In order to advance prosecution, see O’Leary col. 4, lines 17-32 that discloses deposits of the adhesive component on a film having a viscosity such that the discrete deposits maintain their structural integrity until they pass through nip rolls and that a deposit can be “dome-shaped,” i.e., being deposited in a manner wherein an amount in a central section greater than at end sections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., US 2019/0202172 (hereafter Schmidt) in view of O’Leary.

Regarding claim 1, Schmidt, Fig. 1 and paras [0043]-[0046] teaches a lamination apparatus that further includes a first coating unit (application unit 106 discussed at para [0043]) and a second coating unit (application unit 112 discussed at para [0043]).  
The claim 1 language that the first coating unit applies, as a coating liquid, one of a main agent and a curing agent of a two-component curable adhesive to a first web and that the second coating unit applies, as a coating liquid, the other one of the main agent and the curing agent of the two-component curable adhesive to a second web, the other one being the one not applied to the first web, this language is directed to processing steps directed to material being worked upon that does not further limit the structure of the apparatus claim.  In order to advance prosecution, on the merits, see Schmidt, Fig. 1 and disclosure at paras [0040]-[0045] teaching a lamination method of Schmidt that includes using application unit 106 to coat a liquid isocyanate component (e.g., curing agent) of an adhesive composition onto a first web 102 and using application unit 112 to coat a liquid polyol component (e.g., main agent) of the adhesive composition onto a second web 108.   
a bonding unit at Fig. 1, in the form of a pair of nip rollers 114, Schmidt teaching bringing its isocyanate and polyol components together to form a curable adhesive mixture layer at the nip roller 114 where the components are mixed and react, marking the beginning of the curing (i.e. bonding) process (para [0044]).  The recitation of: that bonds a coating liquid-applied surface of the first web and a coating liquid-applied surface of the second web together is process language directed to material being worked upon that does not further limit the structure of the apparatus claim.  In order to advance prosecution, on the merits, see Schmidt at para [0044]) discussed above that teaches bringing the webs together and starting the bonding process at the nip roller 114.  See also para [0045] disclosure of further mixing and reacting performed through downstream rollers if needed.

Regarding the claim limitation of wherein the second coating unit is a gravure coating machine, Schmidt is silent. 
O’Leary, (Fig. 1 and col. 3, lines 10-50, discussed in the Section 102 rejection above, such discussion incorporated by reference herein) teaches each of its coating rolls 14 and 22 are gravure rolls at col. 3, lines 28-34.  O’Leary, Like Schmidt, teaches the use of solvent-free two-component adhesives applied by coating each web with a separate component that may further include a polyol (col.2, lines 63-68) and/or isocyanate component (col. 2, lines 40-53).   O’Leary teaches that the use of gravure rolls results in side-by-side deposits of the reactive adhesive components resulting in complete mixing of the components when run through the nip rolls, spreading of the 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Schmidt to replace one or both coating rolls of Schmidt with the gravure rolls of O’Leary for the advantage taught in O’Leary of improved mixing of the adhesive components due to the gravure process that results in side-by-side deposits of both of the adhesive components (i.e., increased surface area contact), resulting in improved mixing and a desirable continuous film upon cure.    

Regarding the claim 1 limitation that a web feed speed can be set in a range of 80 to 100 m/min, this recitation is directed to an intended or desired manner of operating the claimed apparatus which does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations recited in the claim. MPEP 2114.II.  In this instance, Schmidt/O’Leary discloses all of the structural limitations recited in the claim, thus the intended manner of operation recited in the claim does not differentiate the apparatus claim from the prior art.  In order to advance prosecution, it is noted that Schmidt teaches examples of using its apparatus at Table 3 at web speeds of 150-300 m/min, thus teaching an apparatus also capable of being operated at the slower recited range of 80 to 100 m/min. Also, O’Leary discloses controlling speeds of both of its webs at col. 4, lines 9-16, thus teaching an apparatus capable of performing at a range of speeds.

Claim 2 is directed solely to material being worked upon that does not further limit the apparatus claim.   In order to advance prosecution, it is noted that Schmidt at claim 2 recites a range of 0.5:1 to 1.5:1 that overlaps the claimed range of 1:1 to 10: 1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.  O’Leary discloses a 1:1 ratio at col.3, lines 23-27.

Regarding claim 3, Schmidt teaches liquid storage of the separate components at para [0041], inherently teaching a storage tank.  Furthermore, at para [0041], Schmidt teaches storing the liquid at 25°C or, if the components are solid at 25°C, heating the components as necessary to put them in a liquid state, thus inherently teaching a temperature controller in the storage tank necessary for monitoring and controlling the phase of the coating component.

Regarding claim 4, both Schmidt and O’Leary teach roll coaters; see discussion at the rejection of claim 1 above. 

Regarding claim 5, the recitation that the second coating unit applies the coating liquid in such a manner that a coating amount of the coating liquid in a central section in a coating width direction is larger than a coating amount of the coating liquid in both end sections in the coating width direction is process language that does not further limit the apparatus claim. In order to advance prosecution, see O’Leary col. 4, lines 17-32 that discloses deposits of the adhesive component on a film having a viscosity such that 

Regarding claim 7, Schmidt teaches a lamination method (Fig. 1 and paras [0040]-[0044]) that includes  
a first application step of applying, as a coating liquid, one of a main agent and a curing agent of a two-component curable adhesive to a first web (Fig. 1 and disclosure at paras [0040]-[0045] teaching using application unit 106 to coat a liquid isocyanate component (e.g., curing agent) of an adhesive composition onto a first web 102 and using application unit 112 to coat a liquid polyol component (e.g., main agent) of the adhesive composition onto a second web 108);   
   a second application step of applying, as a coating liquid, the other one of the main agent and the curing agent of the two-component curable adhesive to a second web . . . the other one being the one not applied to the first web (Fig. 1 and disclosure at paras [0040]-[0045] teaching using application unit 106 to coat a liquid isocyanate component (e.g., curing agent) of an adhesive composition onto a first web 102 and using application unit 112 to coat a liquid polyol component (e.g., main agent) of the adhesive composition onto a second web 108); and
a bonding step of bonding a coating liquid-applied surface of the first web and a coating liquid-applied surface of the second web together (see Fig. 1 bonding unit in the form of a pair of nip rollers 114 and para [0044] teaching bringing the isocyanate and polyol components together that have been coated on separate webs, to form a curable 
wherein in the second application step, a feed speed of the second web is in a range of 80 m/min or higher (see Examples at paras [0048]-[0054] that further teach web line speeds of 150-300, overlapping the recited range).
	Schmidt is silent as to the process including gravure printing for coating either of the adhesive components.
O’Leary, (Fig. 1 and col. 3, lines 10-50, discussed in the Section 102 rejection above, such discussion incorporated by reference herein) teaches a process using gravure coating rolls 14 and 22 (i.e., gravure printing)  at col. 3, lines 28-34.  O’Leary, Like Schmidt, teaches the use of solvent-free two-component adhesives applied by coating each web with a separate component that may further include a polyol (col.2, lines 63-68) and/or isocyanate component (col. 2, lines 40-53).   O’Leary teaches that the use of gravure rolls results in side-by-side deposits of the reactive adhesive components resulting in complete mixing of the components when run through the nip rolls, spreading of the mixed components such that when cured, a continuous film or bond is achieved between sheets A and B (col. 3, line 28 to col. 4, line 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Schmidt to include gravure printing as taught by O’Leary for the advantage taught in O’Leary of improved mixing of the adhesive components due to the gravure process that results in side-by-side deposits of both of the adhesive components (i.e., increased surface area contact), resulting in improved mixing and a desirable continuous film upon cure.

Regarding claim 8, Schmidt at claim 2 recites a range of 0.5:1 to 1.5:1 that overlaps the claimed range of 1:1 to 10: 1.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.  O’Leary also discloses a 1:1 ratio at col.3, lines 23-27.

Regarding claim 9, Schmidt teaches a viscosity at 40°C (i.e., at an application temperature) of from 500 to 20,000 mPa-s (Abstract), overlapping the recited range of 10 mPa·S or more and 500 mPa·S or less.  O’Leary also teaches an overlapping range of 75-400 cps (claim 7).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of O’Leary as applied to respective claims 1 and 8 and further in view of Shiina, US 2005/0089656.
Regarding each of claims 11, 12 and 13, Schmidt in view of O’Leary is silent as to the direction of rotation of the gravure roll of O’Leary.  
Shiina teaches lamination methods and products wherein laminated layers are prepared using coatings, including the coating of isocyanate type adhesive agents (Abstract and paras [0116], [0124], and [0125]).  At para [0119] Shiina teaches that a lamination process may include coating an adhesive agent onto a substrate in a variety 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus and method of Schmidt/O’Leary to choose any of a variety of roll coat methods as taught by Shiina, including both direct and reverse gravure roll coating methods, as predictable, adequate, alternative coating methods and apparatus for coating adhesive agents as taught by Shiina.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Cerciello et al., US 2019/0143662 (teaches apparatus and method for joining films using a two-component adhesive by spreading a first component of the adhesive on one film and a second component of the adhesive on the other film and brining the faces of the films together using rollers (Abstract and Fig. 1)).








Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746